DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
Response to Amendment

Claims 1, 8-9 are currently amended.
Claims 2-3, 7 are original.
Claims 4-6 are cancelled.
Claim 10 is new.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the computer and display device" in line 6.  
There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for a controller with display but not all controllers are necessarily computers or vice versa (different scope) and not all displays are display devices.

Regarding claim 3, the words “magnetic type” is unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear what the word type is used to convey.  See MPEP 2173.05(b) (III)(E). The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

Regarding claim 10, the relatively heat dissipating for providing heat dissipation is unclear, vague and indefinite because it is unclear how heat dissipating the external cooling fins of the ceramic vaporizer case must be (specific heat capacity and or heat conduction constants) in order to meet the claimed subject matter or not.  Similarly, the relatively heat insulating ceramic chamber is problematic because all of the structures are ceramic and it is unclear, vague and indefinite as to what causes them to be heat insulating or heat conducting (i.e. different ceramics or different geometries or some other property).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (CA 3039635) and further in view of Twelftree (US 2006/0096607), and Touzjian (US 2014/0130811).

Regarding claim 1, Miller teaches: a ceramic body vaporizer / atomizer (see low heat capacity material of [0030] and [0031] making up the walls of the apparatus, ceramic is cited) with a plurality of fins (see plurality of fins of [0019]) on the outer surface, battery coupled (see battery 150) to controller and display / LEDs (see display 162).
Miller does not teach:
	“wherein the ceramic atomizer is removable coupled to the ceramic vaporizer case”.
In the same field of endeavor of vaping / aerosol apparatuses as Miller (see title, abs), Touzjian discloses a separable atomizer (see abs, [0043], [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the separable atomizer of Touzjian because the Courts have held that if one want to obtain access to a part of the apparatus, that making that part removable is obvious.  See MPEP 2144.04(V)(C).
Finally regarding claim 1, Miller and Touzjian fail to disclose using a halogen bulb.  It is noted that Miller uses heating element 32 to heat, but does not disclose 32 as a halogen bulb.
In the same field of endeavor Twelftree teaches using halogen bulbs or electric heat sources (paragraph 0013)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the halogen bulb of Twelftree in place of the heating element of Miller, since the prior art has shown halogen bulbs and electric heaters to be equivalents for the same purpose (See MPEP 2144.06).
	
Regarding claim 7, the combination Miller / Twelftree / Touzjian discloses: wherein the ceramic atomizer includes a temperature sensor (what follows is an intended use) for providing temperature control (see Miller temperature sensors of [0085] – see closed-loop control arrangement).

Regarding claim 8, the combination Miller / Twelftree / Touzjian discloses: wherein the vaporizer controller provides temperate control based on the temperature sensor in the ceramic atomizer (see Miller temperature and closed-loop control arrangement).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (CA 3039635) and further in view of Twelftree (US 2006/0096607), Touzjian (US 2014/0130811), and DeMeritt (US 2016/0192708).

/Regarding claim 2, the combination Miller / Twelftree / Touzjian does not disclose: wherein the ceramic vaporizer case and the ceramic atomizer are removable coupled via 510 type connectors.
In the same field of endeavor of vaping apparatuses (see title, abs) as Miller, DeMeritt discloses: 510 type connectors (see [0052]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the needed type of connector, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).   Since the choice of the type of connector is well within the abilities of a skilled artisan to choose from, and there is no undue experimental burden on deciding between the best way to connect two objects together.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (CA 3039635) and further in view of Twelftree (US 2006/0096607), Touzjian (US 2014/0130811), and Liu (US 2014/0150783).

Regarding claim 3, the combination Miller / Twelftree / Touzjian does not disclose: wherein the ceramic vaporizer case and the ceramic atomizer are removable coupled via magnetic type connectors.
In the same field of endeavor of vaping apparatuses (see title, abs) as Miller and Applicant’s claims, Liu discloses: wherein the case (bodily incorporated into Sur) and the ceramic atomizer are removably coupled (see threaded connection) via magnetic type connectors (see [0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the needed type of connector, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).   Since the choice of the type of connector is well within the abilities of a skilled artisan to choose from, and there is no undue experimental burden on deciding between the best way to connect two objects together.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (CA 3039635) and further in view of Twelftree (US 2006/0096607), Touzjian (US 2014/0130811), and Thomas JR (US 2016/0309789).

Regarding claim 9, the combination Miller / Twelftree / Touzjian renders obvious: wherein the vaporizer provides temperature control based on characteristics of the heating element (the temperature sensor is provided within the device 10, and the Miller reference recognizes that the precise placement of the sensor may vary – see detailed disclosure of Miller).
The combination Miller / Twelftree / Touzjian does not disclose: wherein the vaporizer provides temperate control based on characteristics of the heating element.
In the same field of endeavor of vaping / tobacco products as Miller and Applicant’s claims, Thomas JR discloses: a controller with temperature sensor providing feedback to heater based upon sensed heat from temperature sensor ([0008]).
To add the temperate control of Thomas JR based on the characteristics of the heating element in the apparatus/product of Miller had the benefit that it allowed for the determination of an effective dose ([0008]), which was desirable in Miller.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the placement of the temperature sensor for feedback control from the heater to the controller as in Thomas JR in the apparatus/product/vaping pen of Miller to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the determination of an effective dose, which was desirable in Miller.

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cameron (US 2016/0331036).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743